Citation Nr: 0029511	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain with lumbosacral strain and degenerative joint 
disease, rated as 10 percent disabling prior to December 10, 
1998.

2.  Entitlement to an increased rating for mechanical low 
back pain with lumbosacral strain and degenerative joint 
disease, rated 20 percent disabling from December 10, 1998.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to service connection for 
fibromyalgia/fibromyositis, claimed in the alternative as 
disability manifested by fatigue, shoulder pain (arthritis of 
shoulders), chronic pain (myalgia/arthralgia), depression 
(dysthymic disorder), headaches, blue nails, and sleep 
disturbance (sleep apnea) due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by epistaxis (nose bleeds), claimed in the 
alternative as disability due to undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by chest pain, claimed in the alternative as 
disability due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by memory loss, claimed in the alternative as 
disability due to undiagnosed illness.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed in the alternative as disability 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from August 1979 to February 
1992.  He served in the Southwest Asia theater of operations 
from September 19, 1990, to September 23, 1991.

This appeal is from August 1994, November 1996, August 1997, 
and May 1999 rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
Board of Veterans' Appeals (Board) remanded this case in 
October 1998 for the RO to address several procedural and 
evidentiary matters.  Unfortunately, the case again requires 
remand.

First, VA outpatient records dated in late 1994 and early 
1995 indicate the veteran had work-ups to diagnose sleep 
apnea and chronic obstructive pulmonary disease, or such were 
once planned.  Any such are constructively of record and 
should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Second, the veteran told the December 1998 VA examiner that 
he had just started receiving disability benefits from the 
Social Security Administration (SSA).  VA has a duty to 
assist the veteran to develop facts pertinent to his claims.  
See The Floyd D. Spence National Defense Authorization Act 
for Fiscal Year 2001, Pub. L. No. 106-398, § 1611, to be 
codified at 38 U.S.C.A. § 5107.  Notice of SSA records 
triggers that duty.  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Absent 
evidence that SSA records do not pertain to any matter at 
issue, they should be obtained.  

As regards increased rating for the low back, the December 
1998 examiner reported findings that appear impossible to 
coexist.  He reported the veteran's lumbar spine is "fixed 
forward at 12 degrees," and also that the veteran had normal 
range of motion, as well as what his forward and lateral 
flexion and backward extension was.  Whereas ankylosis 
(immobility and consolidation of a joint due to disease, 
injury, or surgical procedure--Dorland's Illustrated Medical 
Dictionary 91 (27th ed. 1988)) is ratable under Diagnostic 
Code 5289, see 38 C.F.R. § 4.71a, the RO should seek 
clarification of the seemingly mutually exclusive findings.

The December 1998 examiner diagnosed degenerative joint 
disease of the lumbar spine confirmed by x-ray December 10, 
1998.  The only lumbosacral x-ray report of that date states, 
"Vertebra with probable lumbarization of the L1 [sic].  No 
acute fracture or dislocation."  Lumbarization is "[a] 
congenital anomaly of the lumbosacral junction characterized 
by development of the first sacral vertebra as a lumbar 
vertebra; there are six lumbar vertebrae instead of five."  
Stedman's Medical Dictionary 998 (26th ed. 1995).  
Lumbarization was reported as a normal variant in a March 
1992 x-ray report.  The referenced x-ray reports do not 
appear to support the diagnosis of degenerative joint 
disease, and explanation of the rationale and basis for the 
diagnosis is warranted.  38 C.F.R. § 4.70 (2000).

The December 1998 examination report stated findings in 
numbered paragraphs, apparently in response to questions on 
an examination worksheet that is not of record.  The December 
1998 examiner also stated a finding of "not possible" 
without identifying what was impossible.  The Board cannot 
determine if the impossibility of something is significant to 
the rating without knowing what it is.

The Board also asked that the examiner report whether 
degenerative joint disease of the lumbar spine is related to 
the service-connected lumbosacral strain.  The examiner did 
not respond, but rather reported that current low back pain 
is related to the low back pain documented in service.  Based 
on this, the RO added degenerative joint disease to the 
service-connected low back disability.  As the x-ray reports 
of record do not show degenerative joint disease, and it is 
unclear the basis on which the examiner included that as a 
diagnosis, the Board requests that the examiner provide not 
only a rationale for diagnosing degenerative joint disease, 
but a response to the question whether any current 
degenerative joint disease of the spine is related to the 
service-connected lumbosacral strain.

In February 1998, the Undersecretary for Benefits and the 
Undersecretary for Health jointly issued guidelines for an 
examination protocol for Persian Gulf War veterans.  See VBA 
Fast Letter 98-17 (Feb. 26, 1998).  VA subsequently issued 
further rules for development of Gulf War undiagnosed illness 
claims.  See M21- 1, Part III, para. 5.17 (April 30, 1999).  
The veteran had an examination under an old protocol in March 
1994 that does not meet current standards.  He should be 
accorded an examination under the current protocol.

The June 1995 general medical examiner diagnosed 
osteoarthritis of the shoulders and lumbosacral spine.  It is 
significant that the examiner did not explain the basis of 
the diagnoses and made them without x-ray confirmation.  The 
joints examiner that day obtained x-ray studies of the 
shoulders, which were negative for bony pathology, and did 
not diagnose osteoarthritis.  It appears that the general 
medical examination that diagnosed osteoarthritis is 
inadequate because diagnosis were not supported by reported 
findings.  Clarification is warranted.  See 38 C.F.R. § 4.70 
(2000).  

The June 1995 general medical examiner also diagnosed chronic 
obstructive pulmonary disease and sleep apnea, although no 
confirming tests are of record and outpatient records to that 
date merely indicate such diagnoses were under consideration.  
Whereas the most recent VA outpatient records in the claims 
file date from January 1995, it would be helpful for them to 
be updated to see if diagnoses of COPD or sleep apnea were 
otherwise confirmed.

Finally, regarding the claim for increased rating for 
hypertension, the most recent information of record about the 
veteran's blood pressure dates to June 1995.  This seems very 
long ago for evaluation of hypertension.  A contemporaneous 
medical examination is warranted in this case.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Furthermore, while the 
rating criteria for evaluating cardiovascular disorders have 
been changed during the pendency of this claim, the specific 
predominant readings for evaluating hypertension have not 
changed.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the RO must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  The veteran should be given notice 
of the new rating criteria in a supplemental statement of the 
case.

The record raises the question whether epistaxis is a symptom 
of or secondary to hypertension or any other diagnosis 
carried by the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all available 
medical records on which the veteran's 
entitlement to SSA disability benefits 
are based and any existing administrative 
decision, and associate them with the 
claims folder.

2.  Obtain VA outpatient and, if such 
exist, inpatient records from January 
1995 to the present, and associate any 
information obtained with the claims 
folder.  In addition, any diagnostic 
studies done to diagnose, rule out, or 
evaluate sleep disorders, including sleep 
apnea, and pulmonary problems, including 
chronic obstructive pulmonary disease, 
should be requested, if such studies or 
tests were done.  The Board notes that 
such diagnostic studies may have pre-
dated January 1995.

3.  Return the December 1998 examination 
report to the examiner for the following:  
(1) Explain how the December 10, 1998, x-
ray study showing lumbarization is 
evidence of degenerative joint disease; 
(2) State whether degenerative joint 
disease of the lumbar spine or any 
neurologic low back symptoms is an 
evolution of or otherwise related to the 
service-connected mechanical low back 
pain with lumbosacral strain; (3) 
Reconcile the finding of 12 degrees fixed 
flexion of the back with the reported 
range of motion (that is, if the spine is 
"fixed" at 12 degrees of flexion, how 
is range of motion possible?); (4) 
Provide a copy of the examination 
worksheet used as guidance in conducting 
the examination, or, if that worksheet is 
not retrievable, explain entry 3 under 
the heading "PHYSICAL EXAMINATION.'  To 
what does the response "not possible" 
refer?  If the December 1998 examiner is 
unavailable, refer these points, with the 
claims folder, to another physician.  If 
necessary for a complete response, 
request another examination.  Associate 
any information obtained with the claims 
folder, including any examination 
worksheet used in any new examination.

4.  Schedule the veteran for VA 
examination to determine the current 
severity of his hypertension, including 
whether epistaxis is symptomatic of the 
hypertension or any other diagnosed 
condition.  The examination should 
comprise a sufficient number of 
measurements to determine the predominant 
diastolic pressure.  (Rating criteria 
provide that hypertension must be 
confirmed by readings taken two or more 
times on at least three different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101.)  
Associate any information obtained with 
the claims folder.

5.  Schedule the veteran for a VA 
disability examination employing current 
protocol for examining Persian Gulf War 
veterans consistent with M21- 1, Part 
III, para. 5.17 (April 30, 1999).  The 
examiner should carefully review the 
claims folder, note the conditions listed 
as issues on appeal, and conduct any 
indicated examination or diagnostic 
testing, and provide an opinion about 
which, if any, of the veteran's 
complaints, signs, and symptoms are 
attributable to a known clinical 
diagnosis of the veteran, and which are 
not.  Associate any information obtained 
with the claims folder.

6.  Readjudicate all claims at issue, 
including, if indicated by the evidence, 
whether epistaxis is related to service-
connected hypertension.  Consider the 
evaluation of hypertension under the old 
and new rating criteria, applying the old 
prior to the effective date of the new 
and applying whichever is more favorable 
from the effective date of the new 
criteria.  If any issue remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, including the new rating 
criteria for hypertension, and afford 
them an appropriate amount of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

